An unpublish 2- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT

{0} ’3

OF
NEW-le

am 

IN THE SUPREME COURT OF THE STATE OF NEVADA

KEITH E. BROOKS, No. 68193

Appellant,
THE STATE OF grainy—inn, F i L E 3
Respondent.

SEP 2 3 20l5

TRAClE K LINQEMAN
CLEQK OF SUPREME" COURT
av 5’3
GEPUTY CLERK

 

ORDER DISZWISSING APPEAL

This is a pro se appeal from a district court order denying a

motion for speciﬁc performance of the. guilty plea agreement. Eighth

Judicial District. Court, Clark County; Kerry Louise Earley, J udgc.
Becauee 1m statute or court rule permits an appeal from the
aforementioned decision, we lack jurisdiction. Castillo v. State, 106 Nev.
349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
ORDER this; appeal DISMISSED.

[ng ,C.J.

Hardesty
Dg% an], , cm ,J,
Douglas Cherry

cc: Hon. Kerry Louise Barley, District Judge
Keith E. Brooks
Attorney General/Carson City
Clark County District Attnrney
Eighth District Court- Clerk

15"?»2